Citation Nr: 0211786	
Decision Date: 09/11/02    Archive Date: 09/19/02

DOCKET NO.  98-04 902A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center 
in Wichita, Kansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
Osgood Schlatter's disease of the left knee, to include as 
secondary to service-connected Osgood Schlatter's disease of 
the right knee.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristi Barlow, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1977 to December 
1991.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 1998 rating decision of 
the Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO) in Wichita, Kansas, which denied, among 
other things, service connection for Osgood-Schlatter's 
disease of the left knee.  This issue was previously before 
the Board in April 2000, and the veteran's representative 
requested that it be remanded in order for the RO to 
recharacterize the issue as set forth on the title page of 
this decision and to readjudicate the issue as such.  Because 
the claims folder shows that the issue of service connection 
for Osgood Schlatter's disease of the left knee was denied by 
the Board in a May 1997 decision, the Board remanded the 
issue to the RO for the readjudication requested by the 
veteran's representative.  The RO readjudicated the issue and 
continued the denial.  As such, this matter has been returned 
to the Board for further appellate consideration.


FINDINGS OF FACT

1.  The Board denied entitlement to service connection for 
Osgood Schlatter's disease of the left knee in a May 1997 
decision.  The veteran was notified of this decision and of 
his appellate rights, but did not appeal the decision.

2.  Evidence submitted since the time of the Board's May 1997 
decision denying service connection for Osgood Schlatter's 
disease of the left knee does not bear directly or 
substantially upon the issue at hand, is duplicative and/or 
cumulative, and is not so significant that it must be 
considered in order to fairly decide the merits of the claim.



CONCLUSIONS OF LAW

1.  Evidence received since the Board denied entitlement to 
service connection for Osgood Schlatter's disease of the left 
knee is not new and material.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (2001).

2.  The decision of the Board in May 1997 denying the 
veteran's claim of entitlement to service connection for 
Osgood Schlatter's disease of the left knee is final and the 
claim is not reopened.  38 U.S.C.A. § 7104 (West 1991 & Supp. 
2001); 38 C.F.R. § 20.1100.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In May 1997, the Board denied service connection for Osgood 
Schlatter's disease of the left knee, finding that there was 
no evidence of such a disorder having its origin in service.  
At that time, however, the Board granted service connection 
for Osgood Schlatter's disease of the right knee as there had 
been findings of such a disease in the right knee during 
service as well as at the time of the veteran's discharge 
from service.  The veteran was notified of this decision and 
of his appellate rights, but did not appeal.  As such, the 
Board's decision became final.  See 38 U.S.C.A. § 7104(a); 
38 C.F.R. § 20.1100.

The veteran now seeks to reopen his claim for service 
connection for Osgood Schlatter's disease of the left knee, 
asserting that if it did not have its origin in service it is 
a result of favoring the left knee due to his service-
connected Osgood Schlatter's disease of the right knee.  
Despite the finality of a prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  "New and material evidence" is defined 
as evidence not previously submitted to agency decision 
makers which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156(a); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In 
Hodge, the United States Court of Appeals for the Federal 
Circuit noted that not every piece of new evidence is 
"material," but that some new evidence may well contribute 
to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, even where it 
will not eventually alter a rating decision.  Id., 155 F.3d 
at 1363.

With these considerations, the Board must now review all of 
the evidence which has been submitted by the veteran or 
otherwise associated with the claims folder since the last 
final decision in May 1997.  At the time of the May 1997 
decision, the Board reviewed the veteran's service medical 
records which were devoid of any complaints of or treatment 
for Osgood Schlatter's disease of the left knee, treatment 
records which did not show any treatment for a left knee 
disorder within one year of discharge from service, and VA 
examination reports dated in July 1994 revealing x-ray 
findings suggestive of sequelae of Osgood Schlatter's disease 
in both knees.  Since that decision, the veteran has not been 
treated for left knee pain, but has undergone VA examination 
twice.

In August 1997, the veteran underwent a Persian Gulf War 
examination.  It was noted that he had recurrent arthritic 
discomfort without swelling or redness in his right knee, a 
full range of motion in both knees, stable ligament 
structures, and no edema in the lower extremities.  A 
diagnostic impression of retropatellar pain syndrome with 
degenerative joint disease of the knees, status-post Osgood 
Schlatter's disease, was rendered.

In November 1997, the veteran underwent VA joint examination 
and complained of pain and instability in both knees.  He had 
a full range of motion in both knees with flexion to 140 
degrees and extension to 0 degrees; there was moderately 
severe medial and lateral laxity in the left knee.  The 
examiner diagnosed instability in both knees, sequelae of 
Osgood Schlatter's disease.  There was no opinion expressed 
as to the etiology of the veteran's left knee disability.

Shortly after the November 1997 examination, the veteran 
requested that his claim for service connection for Osgood 
Schlatter's disease of the left knee be reopened as he had 
been told that his favoring of the left knee due to his 
service-connected right knee disability had caused his left 
knee problems.  The RO obtained treatment records, but they 
did not show treatment for left knee complaints.  

In January 1998, the RO requested that the veteran submit 
evidence showing that his left knee disability was either 
incurred in service, or was directly due to or a result of 
the service-connected right knee disability.  The veteran 
responded by reiterating his contention that he was told by 
the VA physician who performed the November 1997 examination 
that his left knee disability was a result of his favoring 
it.  The veteran did not submit any medical evidence to 
support this contention and, as stated above, the examination 
report dated in November 1997 did not contain such an 
opinion.  

In May 2000, the RO advised the veteran that evidence showing 
that his left knee disability had its origin in service or 
that it was caused or aggravated by his service-connected 
right knee disability was required to substantiate his claim.  
The veteran did not respond to the RO's letter.

Given the evidence as outlined above, the Board finds that 
the evidence submitted since the last final denial of the 
claim on appeal includes treatment records showing no 
treatment for a left knee disability and no opinion linking a 
left knee disability to either service or a service-connected 
disability, VA examination reports showing that a left knee 
disability exists, and the veteran's statements that he was 
told that his left knee disability was a result of his 
service-connected right knee disability.  There is no 
question that this evidence is new as it was not before the 
Board in May 1997; however, the evidence is not found to be 
material as it does not show that the veteran's left knee 
disability is either a result of service or of a service-
connected disability.  The veteran's statements are the only 
evidence of record showing a link between his knee 
disabilities.  These statements, however, standing on their 
own, are insufficient to establish a relationship.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992) 
(Laypersons are not competent to offer medical opinions).

The evidence clearly shows that the veteran's left knee 
disability existed since 1994, when x-ray findings were 
suggestive of sequelae of Osgood Schlatter's disease, and 
there is no medical evidence to link this disability to 
either the veteran's period of service or his service-
connected right knee disability.  Even though the credibility 
of new evidence is to be presumed pursuant to Justus v. 
Principi, 3 Vet. App. 510, 513 (1992), the Board cannot 
accept the unsupported statements of the veteran to be 
material evidence sufficient to reopen the claim of 
entitlement to service connection for a left knee disability.  
The evidence as a whole does not bear directly and 
substantially upon the specific matter under consideration 
and is not so significant that it must be considered in order 
to fairly decide the merits of the veteran's claim on appeal.  
In fact, the new evidence does not even contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's disability.  Consequently, the Board finds 
that absent medical evidence showing that the veteran's left 
knee disability is a result of either his service or a 
service-connected disability, the claim of entitlement to 
service connection for Osgood Schlatter's disease of the left 
knee is not reopened and remains denied.  

The Board notes that VA's duty to assist a veteran in the 
development of his claim under the Veterans Claims Assistance 
Act of 2000 (VCAA) (codified as amended at 38 U.S.C.A. § 5100 
et seq. (West Supp. 2001)) is not applicable to cases in 
which new and material evidence has not been submitted to 
reopen a previously denied claim. 



ORDER

New and material evidence having not been submitted, the 
claim of entitlement to service connection for Osgood 
Schlatter's disease of the left knee, to include as secondary 
to service-connected Osgood Schlatter's disease of the right 
knee, is not reopened and remains denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

